Title: From George Washington to Elias Boudinot, 9 April 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 9th April 1783
                        
                        I have the Honor to transmit to your Excellency the Copy of a Letter which I received Yesterday from Sir Guy
                            Carleton, by the Hand of Capt. Stapleton Deputy Adjut General to the British Army.
                        I should have sent it off instantly by Express for the Information of Congress, but being told by Capt.
                            Stapleton, that Dispatches had been sent out by Sir Guy Carleton & Admiral Digby, by Way of Elizabeth Town, for
                            Philadelphia, the Morning that he left the City, I concluded that there was not a necessity of so great Expedition. With
                            the highest Esteem & Respect I have the Honor to be Sir Your Excellency’s Most Obedient and Most humble Servt
                        
                            Go: Washington
                        
                    